DETAILED ACTION

1.	This Office action is responsive to the amendment filed 07/21/2021.  Claim 21 has been added.  Claims 1-21 are present for examination.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. section 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the admitted/conventional prior art (see Background, Summary and Prior Art figure 1 of the present specification).
1. A method of providing a redundant array of independent disks (RAID) resiliency set (RRS) from a plurality of storage devices (corresponds to “RAID resiliency set (RRS) from a collection of storage disks”), the method comprising: 
	identifying a minimum sub-RRS width based on a predefined RAID level to be enforced on the RRS (corresponds to “minimum sub-RRS width required by the particular RAID level”); 
	based on the minimum sub-RRS width, allocating segments from the plurality of storage devices to create a maximum number of sub-RRSs (corresponds to “generates a sub-RRS…generates another sub-RRS…continues to generate further sub-RRSs”); and 
(corresponds to “merges the generate sub-RRSs into an RRS”).

	Independent claims 11 and 20 define embodiments similar in scope to that of claim 1 and are rejected accordingly.
The remaining dependent claim features are expressly or inherently found in the applied art.  For example, the dependent claim limitations further defining the creation and use of the sub-RRS, segments etc. appear to be within the scope of the admitted prior art.

4.	Applicant's arguments filed 07/21/2021 have been fully considered but they are not deemed to be persuasive.
	In the Remarks, Applicant argues:
The cited prior art does not disclose a method of providing a redundant array of independent disks (RAID) resiliency set (RRS) from a plurality of storage devices which includes based on a minimum sub-RRS width, allocating segments from the plurality of storage devices to create a maximum number of sub-RRSs…Rather, AAPA simply generates a sub-RRS from a portion of each storage disk regardless of the size of the storage disk (e.g., see page 1, lines 9-11 of the Specification). Since AAPA generates sub-RRSs regardless of the size of the storage disk, AAPA does not allocate segments from the plurality of storage devices to create a maximum number of sub-RRSs, as recited in claim 1.
and further argues;
As shown, there is no disclosure anywhere in the portions quoted by the Office Action of any allocating segments from the plurality of storage devices to create a maximum number of sub-RRSs…Applicant’s Background expressly discloses that the conventional ladder approach involves generating sub-RRSs regardless of storage disk size.
	

	Furthermore, Applicant points to the limitation “create a maximum number of sub-RRSs” as not being taught by the Background art.  It is noted that a maximum number could be any number and the Background art appears to generate at least 1 but discusses several more.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a).  

6.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450


or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  


/JOHN A LANE/
Primary Examiner, Art Unit 2139